DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 & 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otake (US 2014/0284961).
Referring to claim 1, Otake et al. disclose a vehicle door frame (shown in fig 2), comprising: 
a pillar (53, fig 2); and 
a bridging member (61, fig 2) connected to a lower part of the pillar and extending in a longitudinal direction of a vehicle (shown in fig 2), wherein the pillar and the bridging member are bonded together by a plurality of weld beads (B4, B5, fig 4), and each of the weld beads is apart from another weld bead and from an extension line of the another weld bead.

Referring to claim 2, Otake et al. also disclose the plurality of weld beads is spaced from each other in at least one of the longitudinal direction and a lateral direction and a vertical direction of the vehicle (shown in fig 4).

Referring to claim 6, in addition, Otake et al. disclose the bridging member is provided with a cutout or a hole (shown in fig 1), and at least one of the weld beads bonds the pillar and an edge of the cutout or an edge of the hole together.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake (US 2014/0284961) as applied to claim 1 above, and further in view of Ooe (US 2001/0005959.
Regarding claim 7, Otake et al. disclose the limitations of claim 1.
Otake et al. do not disclose a lock bracket.
However, Ooe et al. a lock bracket (91, fig 3) separated from the pillar, and to which a locking mechanism (44, fig 3) is attached, the locking mechanism that locks a vehicle door (1, fig 1) to a vehicle body.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a vehicle door frame, such as that disclosed by Otake et al.  to have a lock bracket separated from the pillar as taught by Ooe et al. in order to be able to lock and unlock a vehicle door.

	
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herrmeyer discloses a vehicle door. Im discloses a door frame.  Grunert discloses a door trim panel.  Yoshia discloses a door structure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK
Examiner Art Unit 3612